                 Case 1:20-cv-00452-SAB Document 25 Filed 06/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ROEUTH PAO,                                           Case No. 1:20-cv-00452-SAB

11                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME TO FILE
12            v.                                           DEFENDANT’S OPPOSITION

13   COMMISSIONER OF SOCIAL SECURITY,                      (ECF No. 24)

14                   Defendant.

15

16          On June 15, 2021, a stipulation for a first extension of time for Defendant to file an

17 opposition brief was filed. (ECF No. 24.) The Court finds good cause to grant the stipulated

18 request.

19          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

20          1.       Defendant shall file an opposition to Plaintiff’s opening brief on or before July

21                   16, 2021; and

22          2.       Plaintiff’s reply, if any, shall be filed on or before August 2, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:        June 15, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
